DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on April 29, 2021.
 Claims 1, 8, and 17-20 have been amended.
 No Claims have been cancelled.
 No Claims have been added.
Claims 1-20 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed April 29, 2021, with respect to the rejection(s) of claim(s) 1-5, 7-12, 14-20 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Conant (US Application 2019/0289490 hereinafter Conant) which recites a wireless device (fig. 2, 110) that performs cloud scanning of cloud system (140) to retrieve a list of available networks ([0037]-[0038]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zong et al. (US Application 2017/0257896, hereinafter Zong) in view of Conant (US Application 2019/0289490 hereinafter Conant)  .
Regarding claims 1, 8, 17, Zong discloses a method, a mobile apparatus for device finding (Figs. 1-7), comprising: 
a processing unit (720) coupled to the at least one communication module (716), the processing unit to
sending a message to a smart device in an Access Point (AP) mode, the message comprising information for connecting to a first router or AP(Abstract, [0006]-[0008], [0025]-[0027], which recites terminal 120 encodes Wi-Fi connection information including information for connecting to router 130 to smart device 110);
 changing connection from the smart device to a network( as shown on fig.1 and  described  on [0006]-[0008], [0025]-[0027], the connection is changing from smart device 110 to router 130); 
performing a local scanning when connecting to the first router or AP(Abstract, [0006]-[0008], [0025]-[0027], [0043]-[0044], which recites scanning the first group of channels considered as first router); and 
performing a cloud scanning when the local scanning fails (Abstract, [0006]-[0008], [0025]-[0027], [0043]-[0044], which recites scanning the second group when the first is unavailable considered as cloud scanning when local scanning fails as claimed by the instant application).  
	Zong discloses terminal 120 considered as a mobile apparatus periodically scans the vicinity for any available networks ([0032]). Zong further discloses smart device 110 ([0043]) which could be including cloud scanning by a mobile apparatus as claimed by the instant application. Smart device 110 also scans QR code displayed by terminal 120 to extract the Wi-Fi connection information ([0063]-[0064]).
	Conant teaches a wireless device (fig. 2, 110) considered as a mobile apparatus that scans a cloud system (fig. 2, 140) to retrieve a list of approved network considered as a cloud scanning when a local scanning fails as disclosed by the instant application.
	Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Zong with the teaching of Conant  to produce the instant claimed invention such as sending, by a mobile apparatus, a message to a smart device in an Access Point (AP) mode, the message comprising information for connecting to a first router or AP; changing, by the mobile apparatus, connection from the smart device to a network; performing, by the mobile apparatus, a local scanning for the smart device when connecting to the first router or AP; and performing, by the mobile apparatus, a cloud scanning for the smart device when the local scanning fails for the purpose of controlling connection of a wireless device to a network (Conant [0002]). 
Regarding claims 2, 9, Zong discloses the method of claim 1, wherein the changing connection to a network comprises manually or automatically connecting to one of the first router or AP, a second router or AP, and a mobile communication network(Abstract, [0006]-[0008], [0025]-[0027], [0043]-[0044]).  
Regarding claims 3,10,18, Zong discloses the method of claim 2, further comprising: when connecting to the mobile communication network, performing a cloud (Abstract, [0006]-[0008], [0025]-[0027], [0043]-[0044]).   
Regarding claims 4, 11,19, Zong discloses the method of claim 1, wherein the changing connection to a network comprises controlling the selection of one of the first router or AP, a second router or AP, and a mobile communication network(Abstract, [0006]-[0008], [0025]-[0027], [0043]-[0044]).   
Regarding claims 5, 12, 20, Zong discloses the method of claim 4, further comprising: performing a cloud scanning when connecting to the mobile communication network or the second router or AP (Abstract, [0006]-[0008], [0025]-[0027], [0043]-[0044]).   
Regarding claim 7, Zong discloses the method of claim 1, wherein the information comprises a Service Set Identifier (SSID) and a password for connecting to the first router or AP (Abstract, [0006]-[0008], [0025]-[0027], [0043]-[0044]).  
Regarding claim 14, Zong discloses the mobile apparatus of claim 8, wherein the mobile apparatus comprises one of smart phone, a personal digital assistant, a tablet computer, a laptop computer, an ultraportable computer, an ultramobile computer, and wherein the smart device comprises a smart lamp or an intelligent electrical apparatus(Abstract, [0006]-[0008], [0025]-[0027], [0043]-[0044]).    
Regarding claim 15, Zong discloses the mobile apparatus of claim 8, wherein the smart device comprises a Wi-Fi module to: receive the message from the mobile apparatus; change to a station mode; connect to the first router or AP with the  (Abstract, [0006]-[0008], [0025]-[0027], [0043]-[0044]).   

Claims 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zong in view of Conant (US Application 2019/0289490 hereinafter Conant) and further view of Lynch et al. (US Application 2016/0212695, hereinafter Lynch).
Regarding claims 6, 13, Zong discloses the method of claim 4 as addressed above, except wherein the controlling the selection comprising: controlling the selection according to a predetermined rule or a user input, wherein the predetermined rule comprises a preference of the user, a priority list of available networks, and a connection strategy.  
However, Lynch teaches the controlling the selection comprising: controlling the selection according to a predetermined rule or a user input, wherein the predetermined rule comprises a preference of the user, a priority list of available networks, and a connection strategy([0145]-[0149]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Lynch with the teaching of Zong by using the above features such as the controlling the selection comprising: controlling the selection according to a predetermined rule or a user input, wherein the predetermined rule comprises a preference of the user, a priority list of available networks, and a connection strategy as taught by Lynch for the purpose of continuing operating normally without any access errors or authentication failures([0183]). 

	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461